Exhibit 10.2

 

 

TAX MATTERS AGREEMENT

 

by and between

 

FIDELITY NATIONAL

 

FINANCIAL, INC.,

 

and

 

CANNAE HOLDINGS, INC,

 

dated as of November 17, 2017

 

 

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (the “Agreement”), dated as of November 17, 2017, is
entered into by and between FIDELITY NATIONAL FINANCIAL, INC., a Delaware
corporation (“FNF”), and CANNAE HOLDINGS, INC. a Delaware corporation and a
direct, wholly-owned subsidiary of FNF (“Splitco”).

 

W I T N E S S E T H

 

WHEREAS, FNF and Splitco entered into the Reorganization Agreement pursuant to
which FNF agreed to contribute to Splitco 100% of FNF’s interest in Fidelity
National Financial Ventures, LLC (the “Contribution”) and to distribute shares
of Splitco Common Stock held by FNF to the holders of FNFV Common Stock in
redemption of 100% of the FNFV Common Stock (the “Redemption”) as described
therein;

 

WHEREAS, the parties intend that the Contribution and the Redemption shall
qualify as a tax-free reorganization under Sections 368(a) and 355 of the Code
and a distribution to which Sections 355 and 361 of the Code apply,
respectively; and

 

WHEREAS, the parties wish to (a) provide for the payment of Tax liabilities and
entitlement to Refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (b) set forth certain covenants and indemnities relating to the
preservation of the intended Tax treatment of the Contribution and the
Redemption.

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein and in any other document executed in connection with this
Agreement, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               For purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

Agreement shall have the meaning given in the Preamble.

 

Business Day shall mean a day except a Saturday, a Sunday or other day on which
the banks in New York City are authorized or required by Law to be closed.

 

Code shall mean the United States Internal Revenue Code of 1986, as amended.

 

Contribution shall have the meaning given in the Recitals.

 

Disqualifying Action shall mean (i) any action by a member of the FNF Group
that, or the failure to take any action within its control which, negates the
Tax-Free Status of the Transactions, or (ii) any event or series of events, as a
result of which any Person or Persons

 

--------------------------------------------------------------------------------


 

(directly or indirectly) acquire, or have the right to acquire, from FNF and/or
one or more direct or indirect holders of outstanding shares of FNF equity
interests, equity interests that, when combined with any other changes in
ownership of FNF equity interests, causes the Redemption to be a taxable event
to FNF as a result of the application of Section 355(e) of the Code or to be a
taxable event as a result of a failure to satisfy the requirements described
under  Treasury Regulation Sections 1.355-(2)(c) or (d); provided, however, the
term “Disqualifying Action” shall not include any action (i) taken on or prior
to the Redemption or (ii) required or expressly permitted under any Transaction
Document or that is undertaken pursuant to the Restructuring.

 

Extraordinary Transaction shall mean any action that is not in the ordinary
course of business, but shall not include any action that is undertaken pursuant
to the Restructuring.

 

Final Determination shall have the meaning given to the term “determination” by
Section 1313 of the Code with respect to United States federal Tax matters and
with respect to foreign, state and local Tax matters Final Determination shall
mean any final settlement with a relevant Tax Authority that does not provide a
right to appeal or any final decision by a court with respect to which no timely
appeal is pending and as to which the time for filing such appeal has expired. 
For the avoidance of doubt, a Final Determination with respect to United States
federal Tax matters shall include any formal or informal settlement entered into
with the IRS with respect to which the taxpayer has no right to appeal.

 

FNF shall have the meaning given in the Preamble.

 

FNF Consolidated Group shall mean the affiliated group of corporations within
the meaning of Section 1504(a) of the Code of which FNF is the common parent
corporation, and any other group filing consolidated, combined or unitary Tax
Returns under state, local or foreign Law that includes at least one member of
the FNF Group, on the one hand, and at least one member of the Splitco Group, on
the other hand.

 

FNF Group shall mean, individually and collectively, as the case may be, FNF and
each of its present and future direct and indirect subsidiaries, including any
corporations that would be members of the affiliated group of which FNF is the
common parent corporation if they were includible corporations under
Section 1504(b) of the Code (in each case, including any successors thereof),
other than a member of the Splitco Group.

 

Indemnified Party shall mean any Person which is seeking indemnification from an
Indemnifying Party pursuant to the provisions of this Agreement.

 

Indemnifying Party shall mean any Person from which an Indemnified Party is
seeking indemnification pursuant to the provisions of this Agreement.

 

IRS shall mean the United States Internal Revenue Service.

 

Opinion shall mean an opinion obtained by Splitco (at its sole expense) in form
and substance reasonably satisfactory to FNF providing that the completion of a
proposed action by the Splitco Group (or any member thereof) prohibited by
Section 5.1(a) or (b) should not

 

2

--------------------------------------------------------------------------------


 

affect the Tax-Free Status of the Transactions. Any Opinion shall be delivered
by a nationally recognized U.S. tax advisor reasonably acceptable to FNF.

 

Passthrough Tax Return shall mean an information Tax Return filed by an entity
in which Splitco directly or indirectly owns an interest, which Tax Return
reports Taxes that flow through and are or will be required to be reported on a
Tax Return of a member of the FNF Group.

 

Person shall mean and includes any individual, corporation, company,
association, partnership, joint venture, limited liability company, joint stock
company, trust, unincorporated organization, or other entity.

 

Post-Redemption Taxable Period shall mean a taxable period that begins after the
Redemption Date, and, in the case of any Straddle Period, the portion of such
Straddle Period beginning the day after the Redemption Date.

 

Pre-Redemption Taxable Period shall mean a taxable period that ends on or before
the Redemption Date, and, in the case of any Straddle Period, the portion of
such Straddle Period ending on the Redemption Date.

 

Redemption shall have the meaning given in the Recitals.

 

Redemption Date shall mean the date on which the Redemption shall be effected.

 

Refund shall mean any refund of Taxes, including any reduction in liability for
such Taxes by means of a credit, offset or otherwise.

 

Reorganization Agreement shall mean the Reorganization Agreement by and between
FNF and Splitco, dated as of November 17, 2017.

 

Restricted Period shall mean the period commencing upon the Redemption Date and
ending at the close of business on the first day following the second
anniversary of the Redemption Date.

 

Restructuring shall mean the Contribution and the Redemption.

 

Ruling shall mean a private letter ruling, in form and substance reasonably
satisfactory to FNF, providing that the completion of a proposed action by the
Splitco Group (or any member thereof) prohibited by Section 5.1(a) or (b) would
not affect the Tax-Free Status of the Transactions.

 

Safe Harbor VIII Person shall mean an employee, independent contractor or
director of any member of the Splitco Group, or any other Person, in each case,
who is permitted to receive Splitco stock under Safe Harbor VIII in Treasury
Regulations Section 1.355-7(d).

 

Splitco shall have the meaning given in the Preamble.

 

3

--------------------------------------------------------------------------------


 

Splitco Group shall mean, individually and collectively, as the case may be,
Splitco and each of its present and future direct and indirect subsidiaries,
including any corporations that would be members of the affiliated group of
which Splitco is the common parent corporation if they were includible
corporations under Section 1504(b) of the Code (in each case, including any
successors thereof).

 

Splitco Tax Liability shall mean any Splitco Liability relating to Taxes,
whether owed to a Tax Authority or to FNF, including in respect of any reduction
in Taxes attributable to use of a Tax Item that constitutes an FNF Retained
Asset.

 

Straddle Period shall mean a taxable period that begins on or before and ends
after the Redemption Date.

 

Tax or Taxes shall mean all taxes, charges, fees, imposts, levies or other
assessments, including, without limitation, all net income, gross receipts,
capital, sales, use, gains, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, custom duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any Tax Authority and shall include any
transferee liability in respect of taxes.

 

Tax Authority shall mean the IRS and any other domestic or foreign governmental
authority or any subdivision, agency, commission or entity thereof or any
quasi-governmental or private body having jurisdiction over the assessment,
determination, collection or imposition of any Tax.

 

Tax Detriment shall mean an increase in the Tax liability (or reduction in
Refund or credit or item of deduction or expense, including any carryforward) of
a taxpayer (or of a consolidated, combined or unitary Tax group of which it is a
member) for any taxable period.

 

Tax-Free Status of the Transactions shall mean the qualification of the
Contribution and the Redemption as a reorganization within the meaning of
Section 368(a) of the Code and a distribution to which Section 355 of the Code
applies and in which the Splitco Common Stock distributed is “qualified
property” under Section 361(c) of the Code.

 

Tax Item shall mean any item of income, gain, loss, deduction, expense or
credit, or other attribute that may have the effect of increasing or decreasing
any Tax.

 

Tax Notice shall have the meaning given to such term in Section 4.3.

 

Tax Return shall mean any return, report, certificate, form or similar statement
or document (including any related or supporting information or schedule
attached thereto and any information return, or declaration of estimated Tax)
supplied or required to be supplied to, or filed with, a Tax Authority in
connection with the payment, determination, assessment or collection of any Tax
or the administration of any Laws relating to any Tax and any amended Tax return
or claim for Refund.

 

4

--------------------------------------------------------------------------------


 

Transfer Taxes shall mean all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Contribution or Redemption.

 

Transaction Documents shall mean this Agreement and the Reorganization
Agreement.

 

Transaction Taxes shall mean any Tax Detriment incurred by FNF, Splitco or any
of their respective Affiliates as a result of the Contribution or the Redemption
failing to qualify as a reorganization within the meaning of Section 368(a) of
the Code and a distribution to which Section 355 of the Code applies or
corresponding provisions of other applicable Laws with respect to Taxes.

 

Treasury Regulations shall mean the final and temporary (but not proposed)
income Tax regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

 

1.2                               Capitalized terms not otherwise defined in
this Agreement shall have the meaning ascribed to them in the Reorganization
Agreement.

 

ARTICLE II

 

TAX RETURNS, INDEMNIFICATION AND PAYMENT

 

2.1                               Preparation of Tax Returns.

 

(a)                                 FNF shall prepare and timely file, or cause
to be prepared and timely filed, taking into account applicable extensions, all
Tax Returns of each FNF Consolidated Group for taxable periods beginning on or
before the Redemption Date.

 

(b)                                 After the Redemption Date, Splitco shall
prepare and timely file, or cause to be prepared and timely filed, taking into
account all applicable extensions, all Passthrough Tax Returns to the extent
that Splitco possesses the ability to prepare and file, or to cause the
preparation and filing of, such Tax Returns, whether through express provisions
of the governing documents, ownership interest or otherwise, and all such Tax
Returns shall be prepared on a basis consistent with past practices and prior
Tax reporting positions.  Splitco shall provide to FNF, (i) at least 30 days
prior to the applicable deadline for filing of any such Tax Return, and (ii) as
soon as practical, in the case of any other Passthrough Tax Return in respect of
which Splitco possesses review or approval rights, whether through express
provisions of the governing documents, ownership interest or otherwise, a copy
of such Tax Return, along with supporting workpapers, for FNF’s review and
comment, and to the extent FNF has any comments with respect to such Tax
Returns, Splitco shall incorporate, or cause to be incorporated, such comments
in such Tax Returns.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, for all Tax purposes, the parties shall report any Extraordinary
Transactions that are caused or permitted to occur by Splitco or any of its
respective subsidiaries on the Redemption Date after the

 

5

--------------------------------------------------------------------------------


 

completion of the Restructuring as occurring on the day after the Redemption
Date pursuant to Treasury Regulations Section 1.1502-76(b)(1)(ii)(B) or any
similar or analogous provision of state, local or foreign Law.  The parties
hereto agree that neither party will make a ratable allocation election under
Treasury Regulations Sections 1.1502-76(b)(2)(ii)-(iii ) and 1.706-4(a)(3) or
any other similar provision of state or local Law, and all allocations between
the Pre-Redemption Taxable Period and the Post-Redemption Taxable Period shall
be made on a “closing of the books method.”

 

2.2                               Tax Attributes.  Tax attributes for
Pre-Redemption Taxable Periods and any Straddle Period shall be allocated to the
members of the FNF Group and the members of the Splitco Group, as applicable, in
accordance with the Code and Treasury Regulations (and any applicable state,
local and foreign Laws or regulations).  FNF shall determine the amounts of such
attributes as of the Redemption Date, and the parties hereby agree to compute
all Tax liabilities for taxable years ending after the Redemption Date
consistently with that determination.

 

2.3                               Indemnification by FNF.  FNF hereby covenants
and agrees, on the terms and subject to the limitations set forth in this
Agreement, to pay (or cause to be paid) and, from and after the Closing, to
indemnify, defend and hold harmless the Splitco Group from and against any
Losses incurred by the Splitco Group, to the extent arising out of or relating
to (i) any Taxes pursuant to Treasury Regulations Section 1.1502-6 (or
comparable provision under any other applicable Law) by reason of a member of
Splitco having been a member of an FNF Consolidated Group on or prior to the
Redemption Date, excluding any Taxes described in Section 2.4, (ii) any
reduction in a Tax payable by the FNF Group by reason of the use or offset of
any Tax Item that constitutes a Splitco Asset, but, for the avoidance of doubt,
without duplication of any prior payment or other accrual, and (iii) any Taxes
that arise from or are attributable to a Disqualifying Action.

 

2.4                               Indemnification by Splitco.  Splitco hereby
covenants and agrees, on the terms and subject to the limitations set forth in
this Agreement, to pay (or cause to be paid) and, from and after the Closing, to
indemnify, defend and hold harmless the FNF Group from and against any Losses
incurred by the FNF Group, to the extent arising out of or relating to (i) any
Splitco Tax Liability, but, for the avoidance of doubt, without duplication of
any prior payment or other accrual, (ii) any Transaction Taxes, (iii) any Taxes
arising as a result of the Restructuring, and (iv) all Transfer Taxes, except,
in each case, for Taxes that arise from or are attributable to a Disqualifying
Action.

 

2.5                               Indemnity Amount.  The amount of any
indemnification payment pursuant to this Agreement shall be reduced by the
amount of any reduction in Taxes actually realized by the Indemnified Party as a
result of the event giving rise to the indemnification payment by the end of the
taxable year in which the indemnity payment is made, and shall be increased if
and to the extent necessary to ensure that, after all required Taxes on the
indemnity payment are paid (including Taxes applicable to any increases in the
indemnity payment under this Section 2.5), the Indemnified Party receives the
amount it would have received if the indemnity payment was not taxable.

 

6

--------------------------------------------------------------------------------


 

2.6                               Payment.  If the Indemnifying Party is
required to indemnify the Indemnified Party pursuant to Article II, the
Indemnified Party shall submit its calculations of the amount required to be
paid pursuant to this Article II (which shall be net of any Tax benefit realized
by the Indemnified Party) showing such calculations in sufficient detail so as
to permit the Indemnifying Party to understand the calculations.  Subject to the
following sentence, the Indemnifying Party shall pay to the Indemnified Party,
no later than ten (10) Business Days after the Indemnifying Party receives the
Indemnified Party’s calculations, the amount that the Indemnifying Party is
required to pay the Indemnified Party pursuant to Article II.  If the
Indemnifying Party disagrees with such calculations, it must notify the
Indemnified Party of its disagreement in writing within ten (10) Business Days
of receiving such calculations.  Any dispute regarding such calculations shall
be resolved in accordance with Section 6.12 of this Agreement.

 

2.7                               Penalties, Additions to Tax and Interest. 
Penalties, additions to Tax and interest on any Tax deficiencies or overpayments
will be allocated as the underlying deficiencies or overpayments are allocated
under this Agreement.

 

2.8                               Characterization of Payments.  For all Tax
purposes, FNF and Splitco agree to treat (i) any amount payable with respect to
any Tax under this Agreement as occurring immediately prior to the Redemption,
as an inter-company distribution or a contribution to capital, as the case may
be and (ii) any payment of interest or non-federal Taxes by or to a Tax
Authority as taxable or deductible, as the case may be, to the party entitled
under this Agreement to retain such payment or required under this Agreement to
make such payment, in either case except as otherwise mandated by applicable
Law.

 

2.9                               Time Limits.  Any claim under this Article II
with respect to a Tax liability must be made no later than thirty (30) days
after the expiration of the applicable statute of limitations (including any
extensions thereof) for assessment of such Tax liability.

 

2.10                        Payment of Transfer Taxes.  All Transfer Taxes shall
be borne solely by Splitco. The party required by applicable Law shall remit
payment for any Transfer Taxes and duly and timely file any related Tax Returns,
subject to any indemnification rights it may have against the other party, which
shall be paid in accordance with this agreement.

 

ARTICLE III

 

COOPERATION AND RECORD RETENTION

 

3.1                               Cooperation; Maintenance and Retention of
Records.  FNF and Splitco shall, and shall cause the FNF Group and the Splitco
Group respectively to, provide the requesting party with such assistance and
documents as may be reasonably requested by such party in connection with
(i) the preparation of any Tax Return of any member of the FNF Group or the
Splitco Group with respect to a Pre-Redemption Taxable Period, (ii) the conduct
of any audit or other proceeding relating to liability for, Refunds of or
adjustments with respect to Taxes in a Pre-Redemption Taxable Period
attributable to any member of the FNF Group or the Splitco Group and (iii) any
matter relating to the Restructuring.  FNF and Splitco shall retain or cause to
be retained all Tax Returns, schedules and workpapers, and all material records
or other

 

7

--------------------------------------------------------------------------------


 

documents relating thereto, until the expiration of the statute of limitations
(including any waivers or extensions thereof) of the taxable periods to which
such Tax Returns and other documents relate or until the expiration of any
additional period that any party reasonably requests, in writing, with respect
to specific material records or documents.  A party intending to destroy any
material records or documents shall provide the other party with reasonable
advance notice and the opportunity to copy or take possession of such records
and documents.  The parties hereto will notify each other in writing of any
waivers or extensions of the applicable statute of limitations that may affect
the period for which the foregoing records or other documents must be retained.

 

ARTICLE IV

 

REFUNDS, CARRYBACKS AND AUDITS

 

4.1                               Refunds of Taxes.  FNF shall be entitled to
all Refunds relating to Taxes (plus any interest thereon received with respect
thereto from the applicable Tax Authority) for which FNF is or may be liable
pursuant to Article II of this Agreement, and Splitco shall be entitled to all
Refunds relating to Taxes (plus any interest thereon received with respect
thereto from the applicable Tax Authority) for which Splitco is or may be liable
pursuant to the provisions of Article II of this Agreement.  A party receiving a
Refund to which another party is entitled pursuant to this Agreement shall pay
the amount to which such other party is entitled (plus any interest thereon
received with respect thereto from the applicable Tax Authority less any Taxes
payable by reason of the receipt of such Refund and interest) within ten
(10) days after the receipt of the Refund.

 

4.2                               Carrybacks.  Unless otherwise required by
applicable Law, neither Splitco nor any of the members of the Splitco Group
shall carry back any Tax Item from a Post-Redemption Taxable Period to any
Pre-Redemption Taxable Period of an FNF Consolidated Group, unless the member is
not permitted under applicable Law to forgo carrying back the Tax Item before it
carries the Tax Item forward.  Notwithstanding any other provision in this
Agreement to the contrary, FNF shall be entitled to any Refunds resulting from a
carry back permitted by the prior sentence.

 

4.3                               Audits and Proceedings.

 

(a)                                 If after the Closing Date, an Indemnified
Party or any of its Affiliates receives any notice, letter, correspondence,
claim or decree from any Tax Authority (a “Tax Notice”) and, upon receipt of
such Tax Notice, believes it has suffered or potentially could suffer any Tax
liability for which it is indemnified pursuant to Sections 2.3 or 2.4, the
Indemnified Party shall deliver such Tax Notice to the Indemnifying Party within
ten (10) days of the receipt of such Tax Notice; provided, however, that the
failure of the Indemnified Party to provide the Tax Notice to the Indemnifying
Party shall not affect the indemnification rights of the Indemnified Party
pursuant to Sections 2.3 or 2.4, except to the extent that the Indemnifying
Party is prejudiced by the Indemnified Party’s failure to deliver such Tax
Notice.  Subject to Section 4.3(b) below, the Indemnifying Party shall have the
right to (i) handle, defend, conduct and control, at its own expense, any Tax
audit or other proceeding that relates to such Tax Notice and (ii) compromise or
settle any such Tax audit or other proceeding that it has the authority to

 

8

--------------------------------------------------------------------------------


 

control pursuant to this Section 4.3(a) subject, in the case of a compromise or
settlement that could materially adversely affect the Indemnified Party, to the
Indemnified Party’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(b)                                 Notwithstanding Section 4.3(a), (i) Splitco
and FNF shall have the right to jointly control any audit or proceeding relating
to Transaction Taxes or the Tax-Free Status of the Transactions, and
(ii) neither Splitco nor FNF shall compromise or settle any such audit or
proceeding without the other party’s consent (such consent not to be
unreasonably withheld, conditioned or delayed).

 

(c)                                  If the Indemnifying Party fails within a
reasonable time after notice to defend any Tax Notice or the resulting audit or
proceeding as provided herein, the Indemnified Party shall control such audit or
proceeding; provided, however, that (i) the Indemnified Party shall keep the
Indemnifying Party reasonably informed as to the status of such audit or
proceedings (including by providing copies of all notices received from the
relevant Tax Authority), (ii) the Indemnifying Party shall have the right to
review and comment on any correspondence from the Indemnified Party to the
relevant Tax Authority prior to submission of such correspondence to the Tax
Authority and (iii) the Indemnified Party shall not settle or compromise any
such audit or proceeding without the Indemnifying Party’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed).  The
Indemnifying Party shall pay to the Indemnified Party the amount of any Tax
liability within ten (10) days after a Final Determination of such Tax
liability.

 

ARTICLE V

 

TAX-FREE STATUS OF THE TRANSACTIONS

 

5.1                               Covenants.

 

(a)                                 During the Restricted Period, none of
Splitco or any of its subsidiaries (or any officers or directors acting on
behalf of Splitco or its subsidiaries, or any Person acting with the implicit or
explicit permission of any such officers or directors) shall take or fail to
take any reasonably required action if such action (or the failure to take such
reasonably required action) would (i) be inconsistent with any covenant or
representation made by Splitco or any of its subsidiaries in any Transaction
Document, or (ii) prevent, or be reasonably likely to prevent, the Contribution
or the Redemption from qualifying for the intended Tax-Free Status of the
Transactions.

 

(b)                                 Without limiting the generality of the
foregoing, during the Restricted Period, subject to Section 5.1(c) and (d), none
of Splitco or any of its subsidiaries (or any officers or directors acting on
behalf of Splitco or its subsidiaries, or any Person acting with the implicit or
explicit permission of any such officers or directors) shall:

 

(i)                                     enter into any agreement, understanding,
arrangement or substantial negotiations, as defined in Treasury Regulations
Section 1.355-7(h), pursuant to which any Person or Persons would (directly or
indirectly) acquire, or have the right to acquire, Splitco equity interests. 
For these purposes, an acquisition of Splitco equity

 

9

--------------------------------------------------------------------------------


 

interests shall include any recapitalization, repurchase or redemption of
Splitco equity interests, any issuance of Splitco equity interests (including
any nonvoting stock) or an instrument exchangeable or convertible into such an
equity interest (whether pursuant to an exercise of stock options, as a result
of a capital contribution or otherwise), any option grant, any amendment to the
certificate of incorporation (or other organizational document) of Splitco, or
any other action (whether effected through a shareholder vote or otherwise)
affecting the voting rights of Splitco equity interests (including through the
conversion of any such equity interests into another class of equity interests);
or

 

(ii)                                  sell or transfer, or cease to actively
engage, in its active trade or business for purposes of Section 355(b) of the
Code.

 

(c)                                  Notwithstanding the foregoing, Splitco and
its Affiliates may take any action prohibited by the foregoing if: (i) FNF
receives prior written notice describing the proposed action in reasonable
detail, and (ii) Splitco delivers to FNF either (x) an Opinion or (y) a Ruling. 
For the avoidance of doubt, the FNF Group’s right to indemnification for
Transaction Taxes shall be determined without regard to whether Splitco
satisfies any or all of the requirements of this Section 5.1(c).

 

(d)                                 Notwithstanding any provision of this
Agreement to the contrary, Splitco shall be permitted to issue to a Safe Harbor
VIII Person reasonable Splitco equity based compensation for services rendered
to a member of the Splitco Group, including issuing options to acquire Splitco
Common Stock, issuing Splitco Common Stock upon the exercise of such an option
and issuing restricted Splitco Common Stock.

 

5.2                               Cooperation and Other Covenants.

 

(a)                                 Notice of Subsequent Information.  Each of
FNF, on the one hand, and Splitco, on the other hand, shall furnish each other
with a copy of any document or information that could be expected to have an
impact on the Tax-Free Status of the Transactions.

 

(b)                                 Post-Closing Cooperation.  No member of the
Splitco Group shall file any request for a Ruling without the prior written
consent of FNF if a favorable Ruling would be reasonably likely to have the
effect of creating any actual or potential obligations of, or limitations on,
any member of the FNF Group.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1                               Termination of Prior Tax Matters Agreements;
Regulatory Agreements.

 

(a)                                 This Agreement shall take effect on the
Redemption Date and shall replace all other Tax sharing, indemnification and
similar agreements, whether or not written, in respect of any Taxes between or
among the FNF Group on the one hand and the Splitco Group on the other (other
than this Agreement and any other Transaction Document), except to the extent
prohibited by applicable regulatory requirements as of the Redemption
(“Regulatory

 

10

--------------------------------------------------------------------------------


 

Agreements”).  All such replaced agreements, other than Regulatory Agreements,
shall be canceled as of the Redemption, and any rights or obligations of the FNF
Group or the Splitco Group existing thereunder shall be fully and finally
settled without any payment by any party thereto.  Following the Redemption, the
parties hereto shall cooperate with each other to terminate all Regulatory
Agreements and to make all regulatory filings necessary in connection therewith.

 

(b)                                 If following the Redemption, any member of
the FNF Group or the Splitco Group, as applicable, is required to make any
payment to a member of the other group pursuant to any Regulatory Agreement (a
“Regulatory Payment”), the party hereto that is a member of the same group as
the recipient of the Regulatory Payment shall promptly make a payment to the
other party hereto in an amount equal to the Regulatory Payment (a “Repayment”)
so that each group, on a consolidated basis, will be in the same economic
position that such group would be in if this Agreement were the only tax sharing
or tax allocation agreement or arrangement between or among the members of the
FNF Group and the members of the Splitco Group. Any obligation of either party
to make a Repayment may be satisfied, in whole or in part, through offsetting
the obligation to make a Repayment against any entitlement of such party to
receive payment from the other party pursuant to any provision of this
Agreement.

 

6.2                               Specific Performance.  Each party hereto
hereby acknowledges that the benefits to the other party of the performance by
such party of its obligations under this Agreement are unique and that the other
party hereto is willing to enter into this Agreement only in reliance that such
party will perform such obligations, and agrees that monetary damages may not
afford an adequate remedy for any failure by such party to perform any of such
obligations. Accordingly, each party hereby agrees that the other party will
have the right to enforce the specific performance of such party’s obligations
hereunder and irrevocably waives any requirement for securing or posting of any
bond or other undertaking in connection with the obtaining by the other party of
any injunctive or other equitable relief to enforce their rights hereunder.

 

6.3                               No Third-Party Beneficiary Rights.  Nothing
expressed or referred to in this Agreement is intended or will be construed to
give any Person other than the parties hereto and their respective successors
and assigns any legal or equitable right, remedy or claim under or with respect
to this Agreement, or any provision hereof, it being the intention of the
parties hereto that this Agreement and all of its provisions and conditions are
for the sole and exclusive benefit of the parties to this Agreement and their
respective successors and assigns.

 

6.4                               Notices.  All notices and other communications
hereunder shall be in writing and shall be delivered in person, by facsimile
(with confirming copy sent by one of the other delivery methods specified
herein), by overnight courier or sent by certified, registered or express air
mail, postage prepaid, and shall be deemed given when so delivered in person, or
when so received by facsimile or courier, or, if mailed, three (3) calendar days
after the date of mailing, as follows:

 

11

--------------------------------------------------------------------------------


 

If to FNF, to:

 

Fidelity National Financial, Inc.
601 Riverside Avenue

Jacksonville, Florida 32204
Attention:  General Counsel

Facsimile:  (904) 633-3055

 

If to Splitco, to:

 

Cannae Holdings, Inc.
1701 Village Center Circle

Las Vegas, Nevada 89134

Attention: General Counsel
Facsimile: (702) 323-7334

 

or to such other address as the party to whom notice is given may have
previously furnished to the other party in writing in the manner set forth
above.

 

6.5                               Governing Law; Jurisdiction; Waiver of Jury
Trial.

 

(a)                                 This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, applicable to
contracts executed in and to be performed entirely within that State, without
giving effect to any choice or conflict of laws provisions or rules that would
cause the application of the laws of any other jurisdiction.

 

(b)                                 Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware). 
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 6.5, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Process in any
such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.

 

12

--------------------------------------------------------------------------------


 

Without limiting the foregoing, each party agrees that service of process on
such party as provided in Section 6.4 shall be deemed effective service of
process on such party.

 

(c)                                  EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

6.6                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Upon a
determination that any provision of this Agreement is prohibited or
unenforceable in any jurisdiction, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the provisions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

6.7                               Amendments; Waivers.  Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement, or in the case of a waiver, by the party against whom the waiver is
to be effective.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  Except as
otherwise provided herein, the rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by applicable
Law.  Any consent provided under this Agreement must be in writing, signed by
the party against whom enforcement of such consent is sought.

 

6.8                               No Strict Construction; Interpretation.

 

(a)                                 The parties hereto each acknowledge that
this Agreement has been prepared jointly by the parties hereto and shall not be
strictly construed against any party hereto.

 

(b)                                 When a reference is made in this Agreement
to an Article or Section, such reference shall be to an Article of, or a
Section of, this Agreement unless otherwise indicated.  The table of contents
and headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.  The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. 
The definitions contained in this

 

13

--------------------------------------------------------------------------------


 

Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neutral genders of
such term.  Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted successors and
assigns and references to a party means a party to this Agreement.

 

6.9                               Headings.  The headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

6.10                        Counterparts.  This Agreement may be executed in two
or more identical counterparts, each of which shall be deemed to be an original,
and all of which together shall constitute one and the same agreement. The
Agreement may be delivered by facsimile transmission or email scan transmission
of a signed copy thereof.

 

6.11                        Confidentiality.  Each of FNF and Splitco shall
hold, and each of the FNF Group and the Splitco Group shall use its reasonable
best efforts to hold, in strict confidence all information concerning the other
party obtained by it prior to the Redemption Date or furnished to it by such
other party pursuant to this Agreement pursuant to and in accordance with the
terms of Section 4.5 of the Reorganization Agreement.

 

6.12                        Dispute Resolutions.  Resolution of any and all
disputes between the parties arising under this Agreement that relates to any
provision of Tax Law shall be settled by a nationally recognized accounting firm
mutually acceptable to the parties, and the resolution of such accounting firm
shall be binding on the parties.  Each of FNF and Splitco shall bear half of the
fees, costs and expenses of the accounting firm.

 

6.13                        Effective Date.  This Agreement shall become
effective only upon the occurrence of the Redemption.

 

14

--------------------------------------------------------------------------------


 

The parties have caused this Agreement to be duly executed by their respective
authorized officers as of the date first above written.

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

By:

/s/ Michael L Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Michael L Gravelle

 

Name:

Michael L. Gravelle

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO TAX MATTERS AGREEMENT]

 

--------------------------------------------------------------------------------